708 F.2d 142
Mrs. Charlotte WILSON, Plaintiff,v.The ATWOOD GROUP and Occidental Petroleum Corporation,Defendants-Appellees Cross-Appellants,v.Kirby L. STARK, Worldwide Drilling Consultants, Inc. andHartford Accident and Indemnity Company, ThirdParty Defendants-Appellants Cross-Appellees.
No. 82-3688.
United States Court of Appeals,Fifth Circuit.
June 13, 1983.

Hebert & Abbott, Lawrence E. Abbott, New Orleans, La., for Stark, et al.
Camp, Carmouche, Palmer, Barsh & Hunter, Donald B. Ensenat, New Orleans, La., for Atwood.
Hailey, McNamara, McNamara & Hall, Antonio E. Papale, Jr., Metairie, La., for Occidental Petroleum.
Appeals from the United States District Court for the Eastern District of Louisiana.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion April 4, 1983, 5 Cir., 1983, 702 F.2d 77)
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.